

115 HR 2681 IH: Foster EITC Act of 2017
U.S. House of Representatives
2017-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2681IN THE HOUSE OF REPRESENTATIVESMay 25, 2017Mr. Danny K. Davis of Illinois introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to increase the age range at which the earned income tax
			 credit is allowed to former foster children and other individuals without
			 qualifying children.
	
 1.Short titleThis Act may be cited as the Foster EITC Act of 2017. 2.Increase in age range at which earned income tax credit allowable to former foster children and other individuals without qualifying children (a)In generalSection 32(c)(1)(A)(ii)(II) of the Internal Revenue Code of 1986 is amended—
 (1)by striking age 25 and inserting age 21; and (2)by striking age 65 and inserting age 68.
 (b)Expanding the EITC for certain former foster youthSection 32(c)(1) of such Code is amended by adding at the end the following:  (G)Foster youth (i)In generalFor purposes of subparagraph (A), the term eligible individual shall include an individual who is a qualified foster youth.
 (ii)Qualified foster youth definedFor purposes of clause (i), the term qualified foster youth means an individual who— (I)has attained age 18 but not attained age 21 before the close of the taxable year, and
 (II)on or after attaining the age of 14 was placed in a foster family home by an agency of a State or a political subdivision thereof or by a qualified foster care placement agency (as defined by section 131(b)(3))..
 (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of enactment of this Act.
			